Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 12, 2018, is entered into by and among KBR, INC., a Delaware
corporation (the “Borrower”), each Lender (as defined in the Credit Agreement
(defined below)) party hereto, and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement, dated as of April 25, 2018 (as amended hereby and
as further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement” and the Credit Agreement prior to giving
effect to this Amendment being referred to as the “Existing Credit Agreement”),
pursuant to which the Lenders have extended certain revolving and term
facilities to the Borrower;

 

WHEREAS, the Borrower has requested certain amendments to certain terms of the
Existing Credit Agreement as provided herein, and the Administrative Agent and
each of the undersigned Lenders party hereto have agreed to such requests,
subject to the terms and conditions of this Amendment; and

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings, if any, assigned
to such terms in the Credit Agreement, as amended by this Amendment.

 

2.                                      Amendments to Credit Agreement.  Subject
to the terms and conditions hereof and with effect from and after the Amendment
Effective Date (defined below), the body of the Existing Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the amended pages to the Existing Credit
Agreement attached hereto as Annex A.

 

3.                                      Representations and Warranties.  The
Borrower, on behalf of itself and the other Loan Parties, hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                 the execution, delivery and performance by
the Borrower of this Amendment have been duly authorized by all necessary
corporate or other organizational action and do not and will not (i) contravene
the terms of any of the Borrower’s or any other Loan Party’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which the Borrower or any other Loan Party is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or any other Loan Party or
its property is subject; or (iii) violate any applicable Law, except, in the
cases of clause (ii) and (iii) as could not reasonably be expected to have a
Material Adverse Effect;

 

(b)                                 this Amendment has been duly executed and
delivered by each the Borrower, and constitutes a legal, valid and binding
obligation of the Borrower (and the Credit Agreement as amended hereby and each
other Loan Document constitutes the legal, valid and binding obligation of each
Loan

 

--------------------------------------------------------------------------------



 

Party party thereto), in each case enforceable against the Borrower or such
other Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

 

(c)                                  after giving effect to transactions
contemplated to occur on or prior to the Amendment Effective Date, the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement and each other Loan Document are true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) on and as of the Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) as of such earlier date, and except
that for purposes of this clause (c), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively;

 

(d)                                 no Default exists either before or after the
effectiveness of this Amendment on the Amendment Effective Date.

 

4.                                      Effective Date.

 

(a)                                 This Amendment will become effective on the
date (the “Amendment Effective Date”) on which the following conditions
precedent are satisfied:

 

(i)                                     the Administrative Agent and the Lenders
shall have received, in form and substance reasonably satisfactory to them, each
of the following:

 

(A)                               counterparts of this Amendment duly executed
by (1) the Borrower, (2) the Administrative Agent, and (3) the Lenders necessary
to constitute Required Lenders;

 

(B)                               (1) the documentation and other information
with respect to each Loan Party that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Act, or by a Lender’s internal policies and
(2) if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower; and

 

(C)                               a certificate of a Responsible Officer of the
Borrower certifying (1) as to the accuracy of the representations and warranties
set forth in Section 3 above and (2) that since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and

 

(ii)                                  all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and/or its
Affiliates (including the reasonable and documented fees, disbursements and
other out-of-pocket charges of counsel (subject to the limitations set forth in
Section 10.04(a)(i) of the Credit Agreement)) shall have been paid to the extent
that the Borrower has received an invoice therefor at least three Business Days
prior to the Amendment Effective Date (without prejudice to any post-closing
settlement of such fees, costs and expenses to the extent not so invoiced).

 

2

--------------------------------------------------------------------------------



 

(b)                                 For purposes of determining compliance with
the conditions specified in this Section 4, each Lender that has executed this
Amendment and delivered it to the Administrative Agent shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required under this Section 4 to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to this Amendment being deemed
effective by the Administrative Agent on the Amendment Effective Date specifying
its objection thereto.

 

(c)                                  From and after the Amendment Effective
Date, the Credit Agreement is amended as set forth herein.

 

(d)                                 Except as expressly amended and/or waived
pursuant hereto, the Credit Agreement and each other Loan Document shall remain
unchanged and in full force and effect and each is hereby ratified and confirmed
in all respects, and any waiver contained herein shall be limited to the express
purpose set forth herein and shall not constitute a waiver of any other
condition or circumstance under or with respect to the Credit Agreement or any
of the other Loan Documents.

 

(e)                                  The Administrative Agent will notify the
Borrower and the Lenders of the occurrence of the Amendment Effective Date.

 

5.                                      No Novation; Reaffirmation.  Neither the
execution and delivery of this Amendment nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement, the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.  The Borrower (a) acknowledges and
consents to all of the terms and conditions of this Amendment (including,
without limitation, the amended pages to the Credit Agreement attached hereto as
Annex I), (b) affirms all of its obligations under the Loan Documents, and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge any Loan Party’s obligations under the
Loan Documents.

 

6.                                      Miscellaneous.

 

(a)                                 Except as herein expressly amended, all
terms, covenants and provisions of the Credit Agreement and each other Loan
Document are and shall remain in full force and effect.  All references in any
Loan Document to the “Credit Agreement” or “this Agreement” (or similar terms
intended to reference the Credit Agreement) shall henceforth refer to the Credit
Agreement as amended by this Amendment.  This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

 

(b)                                 This Amendment shall be binding upon and
inure to the benefit of the parties hereto, each other Lender and each other
Loan Party, and their respective successors and assigns.

 

(c)                                  THIS AMENDMENT IS SUBJECT TO THE PROVISIONS
OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW,
VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS
REFERENCE INCORPORATED HEREIN IN FULL.

 

(d)                                 This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment, the Credit Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject

 

3

--------------------------------------------------------------------------------



 

matter hereof.  Except as provided in Section 4, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties required to be
a party hereto.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.  This Amendment
may not be amended except in accordance with the provisions of Section 10.01 of
the Credit Agreement.

 

(e)                                  If any provision of this Amendment, the
Credit Agreement as amended hereby or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment, the Credit Agreement and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(f)                                   The Borrower agrees to pay in accordance
with Section 10.04 of the Credit Agreement all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates in connection with the
preparation, execution, delivery, administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder and thereunder.

 

(g)                                  This Amendment shall constitute a “Loan
Document” under and as defined in the Credit Agreement.

 

[Signature Pages Follow.]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

KBR, INC.

 

 

 

 

 

By:

/s/ Stuart J. B. Bradie

 

 

Name:

Stuart J. B. Bradie

 

 

Title:

President and Chief Executive Officer

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

Name:

Anthea Del Bianco

 

Title:

Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Brandon Weiss

 

Name:

Brandon Weiss

 

Title:

Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF NOVA SCOTIA, HOUSTON BRANCH, as Lender

 

 

 

By:

/s/ Scott Nickel

 

Name:

Scott Nickel

 

Title:

Director

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Patricia Oreta

 

Name:

Patricia Oreta

 

Title:

Director

 

 

Executed in New York

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BNP Paribas, as a Lender

 

 

 

 

By:

/s/ Pierre-Nicholas Rogers

 

Name:

Pierre-Nicholas Rogers

 

Title:

Managing Director

 

 

 

 

By:

/s/ Joseph Mack

 

Name:

Joseph Mack

 

Title:

Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE NATIONAL ASSOCIATION as a Lender

 

 

 

 

By:

/s/ Joshua Dearmon

 

Name:

Joshua Dearmon

 

Title:

Senior Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender

 

 

 

 

By:

/s/ Peter Kardos

 

Name:

Peter Kardos

 

Title:

Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender

 

 

 

 

By:

/s/ Peggy Sanders

 

Name:

Peggy Sanders

 

Title:

Sr. Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

COMPASS BANK, as a Lender

 

 

 

 

By:

/s/ Aaron Lloyd

 

Name:

Aaron Lloyd

 

Title:

Director

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA N.A., as a Lender

 

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Senior Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as a Lender

 

 

 

 

By:

/s/ Katie Cunningham

 

Name:

Katie Cunningham

 

Title:

Director

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ Steven Dixon

 

Name:

Steven Dixon

 

Title:

Director

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

RIYAD BANK, HOUSTON AGENCY, as a Lender

 

 

 

 

By:

/s/ Michael Meiss

 

Name:

Michael Meiss

 

Title:

General Manager

 

 

 

 

By:

/s/ Manny Cafeo

 

Name:

Manny Cafeo

 

Title:

Vice President, Operations Manager

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Irv Roa

 

Name:

Irv Roa

 

Title:

Senior Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Standard Chartered Bank, as a Lender

 

 

 

 

By:

/s/ Daniel Mattern

 

Name:

Daniel Mattern

 

Title:

Associate Director

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

SunTrust Bank, as a Lender

 

 

 

 

By:

/s/ Anika Kris

 

Name:

Anika Kris

 

Title:

Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

UNITED BANK, as a Lender

 

 

 

 

By:

/s/ Edward J. Goedecke

 

Name:

Edward J. Goedecke

 

Title:

Senior Vice President

 

KBR, Inc.

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------



 

ANNEX I

 

[Amended Pages to Credit Agreement Attached]

 

--------------------------------------------------------------------------------



 

Execution Version

Annex A to Amendment No. 1

 

Published CUSIP Number: 48242YAG7

Revolving Loan Facility CUSIP Number: 48242YAH5

Performance Letter of Credit Facility CUSIP Number: 48242YAK8

Term A-1 Loan Facility CUSIP Number: 48242YAJ1

Term A-2 Loan Facility CUSIP Number: 48242YAM4

Term B Loan Facility CUSIP Number: 48242YAL6

 

CREDIT AGREEMENT

Dated as of April 25, 2018

 

(as amended by Amendment No. 1 to Credit Agreement dated as of November 12,
2018)

 

among

 

KBR, INC.,
as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

an L/C Issuer,

and

 

The Other Lenders Party Hereto

 

BNP PARIBAS,
CITIBANK, N.A.,
MUFG BANK, LTD.,
THE BANK OF NOVA SCOTIA,
SUNTRUST BANK and
BBVA COMPASS,
as Co-Syndication Agents

 

SUMITOMO MITSUI BANKING CORPORATION,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
BARCLAYS BANK PLC
CAPITAL ONE NATIONAL ASSOCIATION,
HSBC SECURITIES (USA) INC.,
CITIZENS BANK, NATIONAL ASSOCIATION and
STANDARD CHARTERED BANK,
as Co-Documentation Agents

 

SUMITOMO MITSUI BANKING CORPORATION,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
BARCLAYS BANK PLC,
CAPITAL ONE NATIONAL ASSOCIATION,
HSBC SECURITIES (USA) INC.,
CITIZENS BANK, NATIONAL ASSOCIATION and
STANDARD CHARTERED BANK,
as Co-Agents

 

BANK OF AMERICA, N.A.,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
MUFG BANK, LTD.,
THE BANK OF NOVA SCOTIA,
SUNTRUST ROBINSON HUMPHREY, INC. and
BBVA SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

53

1.03

Accounting Terms

 

54

1.04

Rounding

 

56

1.05

Exchange Rates; Currency Equivalents

 

56

1.06

Additional Alternative Currencies

 

56

1.07

Change of Currency

 

57

1.08

Times of Day

 

58

1.09

Letter of Credit Amounts

 

58

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

58

 

 

 

 

2.01

The Loans

 

58

2.02

Borrowings, Conversions and Continuations of Loans

 

59

2.03

Letters of Credit

 

61

2.04

Swing Line Loans

 

73

2.05

Prepayments

 

76

2.06

Termination or Reduction of Commitments

 

81

2.07

Repayment of Loans

 

82

2.08

Interest

 

83

2.09

Fees

 

83

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

84

2.11

Evidence of Debt

 

85

2.12

Payments Generally; Administrative Agent’s Clawback

 

85

2.13

Sharing of Payments by Lenders

 

87

2.14

Increase in Commitments

 

88

2.15

Permitted Refinancing Amendment

 

92

2.16

Cash Collateral

 

94

2.17

Defaulting Lenders

 

95

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

97

 

 

 

 

3.01

Taxes

 

97

3.02

Illegality

 

102

3.03

Inability to Determine Rates

 

102

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

 

104

3.05

Compensation for Losses

 

106

3.06

Mitigation Obligations; Replacement of Lenders

 

106

3.07

Survival

 

107

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

107

 

 

 

 

4.01

Conditions of Initial Credit Extension

 

107

4.02

Conditions to All Credit Extensions

 

110

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

111

 

 

 

 

5.01

Existence, Qualification and Power

 

111

5.02

Authorization; No Contravention

 

111

 

i

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

 

 

 

1.01(a)

Existing Letters of Credit

 

 

1.01(b)

Project Finance Subsidiaries

 

 

1.01(c)

Letter of Credit Commitments

 

 

2.01

Commitments and Applicable Percentages

 

 

5.06

Disclosed Litigation

 

 

5.09

Environmental Matters

 

 

5.13

Subsidiaries; Equity Interests; Loan Parties

 

 

6.18

Post-Closing Matters

 

 

7.01

Existing Liens

 

 

7.02

Existing Indebtedness

 

 

7.03

Existing Investments

 

 

7.09

Burdensome Agreements

 

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of:

 

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

Revolving Credit Note

 

 

C-2

Term A-1 Note

 

 

C-3

Term A-2 Note

 

 

C-4

Term B Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

F

United States Tax Compliance Certificate

 

 

G

Solvency Certificate

 

 

H

Dutch Auction Procedures

 

 

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 25, 2018, among
KBR, INC., a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a term A loan facility
(consisting of a term A-1 and term A-2 facility), a term B loan facility, a
revolving credit facility and a performance letter of credit facility, and the
Lenders have indicated their willingness to lend and the L/C Issuers have
indicated their willingness to issue letters of credit, in each case, on the
terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Accepting Lenders” has the meaning specified in Section 2.05(d).

 

“Acquisition” means the acquisition by KBRwyle Technology Solutions, LLC, a
Delaware limited liability company and a Subsidiary of the Borrower, of all of
the outstanding Equity Interests of the Target pursuant to the Acquisition
Agreement.

 

“Acquisition Agreement” means that certain Equity Purchase Agreement, as
amended, restated, supplemented or otherwise modified from time to time among
KBRwyle Technology Solutions, LLC, a Delaware limited liability company,
SGT, Inc., a Maryland corporation, SGT Holdings, Inc., a Maryland corporation
(the “Seller”), the shareholders of the Seller party thereto, and Kamal S.
Ghaffarian dated as of February 22, 2018, including all schedules and exhibits
thereto.

 

“Act” has the meaning specified in Section 10.18.

 

“Additional Lender” means, as of any date of determination, any Person (other
than an existing Lender) that qualifies as an Eligible Assignee and agrees to be
a Lender under this Agreement in connection with any Incremental Increase.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

1

--------------------------------------------------------------------------------



 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (other than Performance Contingent Obligations and any
Guarantees thereof and contingent obligations under or relating to bank
guaranties or surety, completion or performance bonds);

 

(c)                                  net obligations of such Person under any
Swap Contract if and to the extent such obligations would appear as a liability
on a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable or similar obligations to a trade creditor in the ordinary course of
business and other than any contingent earn-out obligation or other contingent
obligation related to a Permitted Acquisition or an Investment or other
acquisition permitted hereunder);

 

(e)                                  Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person (other than a Lien of the type described in Section 7.01(i), (j) or
(l)); provided, however, that the amount of Indebtedness of such Person shall be
the lesser of (i) the fair market value of such asset at such date of
determination and (ii) the amount of such Indebtedness of such other Person;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  the amount of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary of such Person, any
preferred stock (but excluding, in each case, any accrued dividends); and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing Indebtedness.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Guarantee of Indebtedness shall be
determined in accordance with the definition of “Guarantee”. Notwithstanding the
foregoing, Indebtedness of the Borrower and its Subsidiaries shall not include
short-term intercompany payables between or among two or more of the Borrower
and its Subsidiaries arising from cash management transactions. For the
avoidance of doubt, in calculating the consolidated Indebtedness of the Borrower
and its consolidated Subsidiaries, where one letter of credit, acceptance or
bank guarantee is issued for the account of the Borrower or one of its
Subsidiaries and which supports another letter of credit, acceptance or bank
guarantee of the Borrower or such Subsidiary, the related Indebtedness shall
only be included once.  For the avoidance of doubt, and without limitation of
the foregoing, (x) neither the obligations of the Borrower under any Permitted
Warrant Transaction nor the obligations of the Borrower under any Permitted Bond
Hedge Transaction shall constitute Indebtedness and (y) Permitted Convertible
Indebtedness shall at all times prior to the repurchase, conversion or

 

30

--------------------------------------------------------------------------------



 

payment thereof be valued at the full stated principal amount thereof and shall
not include any reduction or appreciation in value of the shares and/or cash
deliverable upon conversion thereof.

 

Notwithstanding the preceding, “Indebtedness” of a Person shall not include:

 

(1)                                 any indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Cash
Equivalents (in an amount sufficient to satisfy all such indebtedness
obligations at maturity or redemption, as applicable, and all payments of
interest and premium, if any) in a trust or account created or pledged for the
sole benefit of the holders of such indebtedness, and subject to no other Liens;

 

(2)                                 any obligation arising from agreements of
such Person providing for indemnification, adjustment of purchase price, earn
outs, or similar contingent obligations, in each case, incurred or assumed in
connection with the Disposition or acquisition of any business, assets or
capital stock of a Subsidiary in a transaction permitted by this Agreement;

 

(3)                                 obligations in respect of worker’s
compensation claims, self-insurance obligations and obligations under completion
guaranties, in each case incurred by the Borrower or a Subsidiary in the
ordinary course of its business or consistent with past practice or ordinary
course industry norms; or

 

(4)                                 any Performance Contingent Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security and Pledge Agreement.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Appropriate
Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate

 

31

--------------------------------------------------------------------------------



 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
by the Borrower in connection with the issuance of any Permitted Convertible
Indebtedness and settled in common stock of the Borrower (or such other
securities or property), cash or a combination thereof (such amount of cash
determined by reference to the price of the Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of the Borrower; provided that the terms, conditions and covenants of each
such transaction shall be such as are customary for transactions of such type
(as determined by the board of directors of the Borrower, or a committee
thereof, in good faith).

 

“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event, reclassification or other
change of the common stock of the Borrower), cash or a combination thereof (such
amount of cash determined by reference to the price of the Borrower’s common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of the Borrower.

 

“Permitted Credit Agreement Refinancing Indebtedness” has the meaning assigned
to such term in Section 7.02(o).

 

“Permitted First Priority Refinancing Indebtedness” has the meaning assigned to
such term in Section 7.02(o).

 

“Permitted Ichthys Charges” means, as to any test period, charges incurred by
the Borrower directly attributable to the Ichthys Project, in an aggregate
amount during the term of this Agreement not to exceed $50 million.

 

“Permitted L/C Party” means the Borrower, any Subsidiary of the Borrower and any
Joint Venture.

 

“Permitted Liens” means the Liens permitted by Section 7.01.

 

“Permitted Non-Recourse Indebtedness” means Indebtedness of a Project Finance
Subsidiary incurred in connection with the acquisition, construction, repair,
improvement or operation by such Project Finance Subsidiary of any property
which, to the extent secured by a Lien on any asset of the Borrower or any
Subsidiary, is secured pursuant to a Lien permitted by Section 7.01(i); provided
that (a) recourse, whether contractual or as a matter of law, for non-payment of
such Indebtedness is limited to (i) such property, (ii) such Project Finance
Subsidiary and Equity Interests issued by such Project Finance Subsidiary, and
(iii) Persons other than the Borrower or any other Subsidiary (other than
another Project Finance Subsidiary); (b) except for Performance Contingent
Obligations, neither the Borrower nor any Subsidiary (other than a Project
Finance Subsidiary) (i) otherwise provides any direct or indirect credit
support, including any undertaking, agreement or instrument that would
constitute Indebtedness or (ii) is otherwise directly or indirectly liable for
such Indebtedness, and (c) no default with respect to such Indebtedness would
cause, or permit (after notice or passage of time or otherwise), according to
the terms thereof, any holder (or any representative of any such holder) of any
other Indebtedness (other than Project Financing) of the Borrower or such
Subsidiary (other than a Project Finance Subsidiary and Subsidiaries thereof) in
excess of $50,000,000, in the aggregate, to declare a default on such other
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled

 

41

--------------------------------------------------------------------------------



 

sinking fund or maturity, together with any refinancings, refundings, renewals
or extensions of any such debt; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to an accrued and unpaid interest
and premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension and (ii) such
Indebtedness complies with items (a), (b) and (c) above.

 

“Permitted Refinancing Amendment” means an amendment to this Agreement executed
by the Borrower, the Administrative Agent, each Permitted Refinancing Lender and
Lender that agrees to provide any portion of the Permitted Credit Agreement
Refinancing Indebtedness being incurred pursuant to Section 2.15, and, in the
case of Permitted Refinancing Revolving Credit Commitments or Permitted
Refinancing Revolving Loans, each L/C Issuer and the Swing Line Lender.

 

“Permitted Refinancing Commitments” means the Permitted Refinancing Revolving
Credit Commitments and the Permitted Refinancing Term Loan Commitments.

 

“Permitted Refinancing Lender” means, at any time, any bank, other financial
institution or institutional investor that agrees to provide any portion of any
Permitted Credit Agreement Refinancing Indebtedness pursuant to a Permitted
Refinancing Amendment in accordance with Section 2.15; provided, each Permitted
Refinancing Lender shall be subject to the Administrative Agent’s reasonable
consent (solely to the extent such consent would be required for an assignment
to any such Lender pursuant to Section 10.06) and, in the case of Permitted
Refinancing Revolving Credit Commitments or Permitted Refinancing Revolving
Loans, each L/C Issuer and the Swing Line Lender, in each case, to the extent
any such consent would be required under Section 10.06 for an assignment of
Loans or Commitments to such Permitted Refinancing Lender.

 

“Permitted Refinancing Loans” means the Permitted Refinancing Revolving Loans
and the Permitted Refinancing Term Loans.

 

“Permitted Refinancing Revolving Credit Commitments” means one or more classes
of revolving credit commitments hereunder or extended Revolving Credit
Commitments that result from a Permitted Refinancing Amendment.

 

“Permitted Refinancing Revolving Loans” means the Revolving Credit Loans made
pursuant to any Permitted Refinancing Revolving Credit Commitment.

 

“Permitted Refinancing Term Loan Commitments” means one or more classes of term
loan commitments hereunder that result from a Permitted Refinancing Amendment.

 

“Permitted Refinancing Term Loans” means one or more classes of Term Loans that
result from a Permitted Refinancing Amendment.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the Borrower)
sold by the Borrower substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
the Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares

 

42

--------------------------------------------------------------------------------



 

of common stock of the Borrower; provided that the terms, conditions and
covenants of each such transaction shall be such as are customary for
transactions of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith).

 

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any such Plan to which the
Borrower is required to contribute on behalf of any of its employees, and with
respect to a Pension Plan or Multiemployer Plan, any such Plan maintained or
contributed to by an ERISA Affiliate of the Borrower.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Amount” has the meaning specified in Section 2.05(d).

 

“Prepayment Date” has the meaning specified in Section 2.05(d).

 

“Project Finance Subsidiary” means (a) a Subsidiary of the Borrower designated
as a “Project Finance Subsidiary” by the Borrower as set forth on Schedule
1.01(b) and (b) any Person which is not a Subsidiary of the Borrower in which
the Borrower or any of its Subsidiaries holds a minority interest with respect
to which the Borrower’s share of the earnings of such Person are included in the
consolidated financial statements of the Borrower and its consolidated
Subsidiaries; provided that in the case of clauses (a) and (b) of this
definition, (i) such Subsidiary or other Person (A) is a special-purpose entity
created solely to construct, acquire, own and/or operate an asset or project, or
to provide services thereto, that will be or is financed solely with Project
Financing for such asset or project and related equity investments in, loans to,
or capital contributions in, such Person that are not prohibited hereby, or
(B) a Subsidiary or other Person whose principal purpose is to own Equity
Interests in such special purpose entity and substantially all of the assets of
such Subsidiary or other Person consists of such Equity Interests and (ii) such
Subsidiary has no Indebtedness for borrowed money other than Project Financing.

 

“Project Financing” means Indebtedness and other obligations that (a) are
incurred by a Project Finance Subsidiary, (b) to the extent secured on any
assets of the Borrower or any Subsidiary, are secured by a Lien of the type
permitted under Section 7.01(i), and (c) constitute Permitted Non-Recourse
Indebtedness.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market

 

43

--------------------------------------------------------------------------------



 

or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or the
exercise of any option, warrant or other right to acquire any such dividend or
other distribution or payment; provided, that for the avoidance of doubt, any
payments of accrued interest pursuant to the terms of any debt security
convertible into Equity Interests shall not constitute a Restricted Payment. For
the avoidance of doubt, neither the exercise and settlement nor the termination
of any Permitted Bond Hedge Transaction shall constitute a Restricted Payment.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require (including, without limitation, in connection
with any payment or repayment of Loans); and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iv) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(v) such additional dates as the Administrative Agent or the applicable L/C
Issuer shall determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. Unless the
context shall otherwise require, the term “Revolving Credit Commitment” shall
include any amount by which the Revolving Credit Commitments are increased
pursuant to a Revolving Credit Increase.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its outstanding Loans (other than Swing Line
Loans made by such Lender in its capacity as Swing Line Lender) and the
aggregate Outstanding Amount of such Lender’s participation in L/C Obligations
and Swing Line Loans at such time under the Revolving Credit Facility.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Increase” has the meaning specified in Section 2.14(a).

 

“Revolving Credit Increase Lender” has the meaning specified in Section 2.14(a).

 

“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving

 

46

--------------------------------------------------------------------------------



 

replacements or substitutions thereof), in an aggregate amount not to exceed
$50,000,000 at any time outstanding under this clause (f);

 

(g)                                  Indebtedness of any Person that becomes a
direct or indirect Subsidiary of the Borrower or is merged or consolidated into
the Borrower or a Subsidiary after the Closing Date, or related to any asset
acquired after the Closing Date pursuant to a Permitted Acquisition or any other
acquisition permitted hereunder, and any modification, replacement, renewal,
refinancing or extension thereof (which such modification, replacement, renewal,
refinancing or extension shall not increase the principal amount thereof except
by an amount equal to all accrued and unpaid interest and premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing); provided that (A) such Indebtedness was not incurred in
anticipation of such acquisition, (B) neither the Borrower nor any Subsidiary
(other than the acquired Subsidiaries or the Person into which such Person is
merged or consolidated) is an obligor with respect to such Indebtedness and
(C) such Indebtedness is either unsecured or secured solely by Liens on assets
of the acquired Subsidiary, or on the acquired assets, permitted by, and within
the limitations set forth in Section 7.01(f);

 

(h)                                 Indebtedness secured by Liens permitted by
Section 7.01(n) in an aggregate outstanding principal amount not to exceed under
this clause (h) the greater of (i) $40,000,000 and (ii) 10.00% of Consolidated
EBITDA for the most recently completed Measurement Period;

 

(i)                                     Indebtedness of Foreign Subsidiaries in
an aggregate outstanding principal amount not to exceed under this clause
(i) the greater of (i) $40,000,000 and (ii) 10.00% of Consolidated EBITDA for
the most recently completed Measurement Period;

 

(j)                                    obligations (including in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including Secured Bilateral L/C Obligations) in respect of bids, tenders, trade
contracts, governmental contracts and leases, construction contracts, statutory
obligations, surety, stay, customs, bid, and appeal bonds, performance and
return of money bonds, performance and completion guarantees, agreements with
utilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations), in each case in the ordinary
course of business and either (i) consistent with past practices or
(ii) reasonably necessary for the operation of the business of the Borrower and
its Subsidiaries as determined by the Borrower or such Subsidiary in good faith,
in each case including, for the avoidance of doubt, any such obligations with
respect to any Joint Venture; provided that the aggregate amount of Secured
Bilateral L/C Obligations shall not exceed (excluding those back-stopped by a
Letter of Credit), at any time outstanding, (x) the greater of (i) $200,000,000
and (ii) 50% of Consolidated EBITDA for the most recently completed Measurement
Period plus (y) at any time after the issuance by the Borrower or a Restricted
Subsidiary of Permitted Convertible Indebtedness in an aggregate principal
amount not less than $300,000,000, an additional $100,000,000 solely with
respect to Secured Bilateral L/C Obligations consisting of or arising from the
issuance of Performance Letters of Credit;

 

(k)                                 intercompany Indebtedness owing:

 

(i)                                     by a Loan Party to a Loan Party;

 

(ii)                                  by a non-Loan Party (other than a Project
Finance Subsidiary) to a non-Loan Party;

 

(iii)                               by a non-Loan Party (other than a Project
Finance Subsidiary) to a Loan Party (so long as the Investment by such Loan
Party is permitted by Section 7.03);

 

128

--------------------------------------------------------------------------------



 

(iv)                              by a Loan Party to a non-Loan Party (other
than a Project Finance Subsidiary) that is subordinated to the Obligations of
such Loan Party under the Facilities and is in an aggregate outstanding
principal amount at the time of incurrence thereof not to exceed under this
clause (k)(iv) the greater of (A) $100,000,000 and (B) 25.00% of Consolidated
EBITDA for the most recently completed Measurement Period;

 

(v)                                 by (A) a Project Finance Subsidiary to the
Borrower or another Subsidiary (including another Project Finance Subsidiary) or
(B) the Borrower or a Subsidiary (other than a Project Finance Subsidiary) to a
Project Finance Subsidiary, in each case under clause (A) or (B) to the extent
such loan constitutes an Investment permitted by Section 7.03, provided that in
the case of clause (B), any such Indebtedness is subordinated to the Obligations
of such Subsidiary (if any) under the Facilities and is in an aggregate
outstanding principal amount at the time of incurrence thereof not to exceed
under this clause (k)(v) the greater of (1) $75,000,000 and (2) 20.00% of
Consolidated EBITDA for the most recently completed Measurement Period;

 

(l)                                     Indebtedness constituting Project
Financing;

 

(m)                             unsecured Indebtedness of the Borrower or any
Subsidiary so long as (i) no Default has occurred and is continuing either
immediately before or immediately after the issuance thereof, and
(ii) immediately before and after giving pro forma effect to such Indebtedness,
(A) the Consolidated Leverage Ratio is less than or equal to a level 0.25 to
1.00 less than the then applicable Consolidated Leverage Ratio required by
Section 7.11(b) and (B) the Borrower and its Subsidiaries shall be in pro forma
compliance with the financial covenant set forth in Section 7.11(a), and
(iii) except in the case of the issuance of Permitted Convertible Indebtedness,
the final maturity date and weighted average life to maturity of such
Indebtedness shall not be prior to or shorter than that applicable to the latest
Maturity Date then in effect under any of the Facilities, and (iv) the terms and
conditions of such Indebtedness (including any financial covenants) are not
materially more restrictive, taken in the aggregate, than the terms of the
Facilities, except to the extent (x) necessary to provide for additional or
different covenants or other terms applicable only during the period after the
latest Maturity Date of each other then existing Facility, (y) such terms are
added in the Loan Documents for the benefit of the Lenders pursuant to an
amendment hereto or thereto subject solely to the reasonable satisfaction of the
Administrative Agent or (z) otherwise reasonably acceptable to the
Administrative Agent;

 

(n)                                 Indebtedness relating to insurance premium
financings incurred in the ordinary course of business; and

 

(o)                                 Indebtedness (“Permitted Credit Agreement
Refinancing Indebtedness”) issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, repurchase, retire or refinance, in whole or part,
any class of existing Term Loans or any existing Revolving Credit Loans (or
unused Revolving Credit Commitments), or any then-existing Permitted Credit
Agreement Refinancing Indebtedness, and constituting any of the following:
(A) secured Indebtedness (“Permitted First Priority Refinancing Indebtedness”)
in the form of one or more series of senior secured notes that is secured by the
Collateral on a pari passu basis to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Indebtedness,
including any Registered Equivalent Notes issued in exchange therefor;
(B) secured Indebtedness in the form of one or more series of secured notes or
secured loans that is secured by the Collateral on a junior priority basis to
the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Indebtedness, including any Registered
Equivalent Notes issued in exchange therefor; (C) unsecured Indebtedness in the
form of one or more series of senior unsecured notes or loans, including any
Registered Equivalent Notes issued in exchange

 

129

--------------------------------------------------------------------------------



 

(d)                                 Investments (i) consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
(including Equity Interests) received in satisfaction or partial satisfaction
thereof from financially troubled account debtors, and (ii) received in
connection with the satisfaction or enforcement of Indebtedness or claims due or
owing to the Borrower or any Subsidiary, or as security for any such
Indebtedness or claim;

 

(e)                                  Guarantees permitted by Section 7.02,
together with any payment thereunder;

 

(f)                                   Investments existing on the date hereof
(after giving effect to the Acquisition) and, with respect to each individual
Investment outstanding in an amount in excess of $5,000,000, set forth on
Schedule 7.03;

 

(g)                                  (i) the Acquisition and (ii) after the
Closing Date, Investments constituting Permitted Acquisitions;

 

(h)                                 Investments (i) by the Borrower directly, or
through one or more of its Subsidiaries, in one or more Subsidiaries organized
under the laws of Australia; provided that any such Investments in reliance on
this clause (h) shall (A) not exceed an amount equal to the sum of (1) the
amount of proceeds received from Term A-1 Loans and Term A-2 Loans plus
(2) $50,000,000 (such amount to be increased to $150,000,000 after the issuance
by the Borrower or a Restricted Subsidiary of Permitted Convertible Indebtedness
in an aggregate principal amount not less than $300,000,000) and (B) be made
solely for the purposes set forth in Section 6.11(b) and (ii) by such Australian
Subsidiaries of such funds in JKC Australia LNG Pty Ltd.;

 

(i)                                     Investments by the Borrower or any
Subsidiary in Joint Ventures, Project Finance Subsidiaries and Minority
Investments (including a new Joint Venture or Project Finance Subsidiary that
becomes such pursuant to such Investment) in an aggregate amount outstanding in
reliance on this clause (i) not to exceed (i) the aggregate amount of all such
Investments existing on the Closing Date plus (ii) an additional amount after
the Closing Date equal to the greater of (A) $100,000,000 and (B) 25.00% of
Consolidated EBITDA for the most recently completed Measurement Period;

 

(j)                                    other Investments by the Borrower and its
Subsidiaries in an aggregate outstanding amount at any time not to exceed the
Cumulative Available Amount in effect at such time; provided that Investments
under this Section 7.03(j) shall be permitted on an unlimited basis so long as
(i) no Default or Event of Default has occurred and is continuing at the time
of, or would result from, such Investment and (ii) after giving pro forma effect
thereto (including any incurrence and/or repayment of Indebtedness in connection
therewith), the Consolidated Leverage Ratio is less than or equal to 2.75 to
1.00 at the time of such Investment;

 

(k)                                 lease, utility and other similar deposits in
the ordinary course of business;

 

(l)                                     Investments acquired by the Borrower or
a Subsidiary as a result of a foreclosure by, or other transfer of title to, the
Borrower or a Subsidiary with respect to a secured Investment;

 

(m)                             Investments consisting of Performance Contingent
Obligations, together with any payment thereunder;

 

(n)                                 Swap Obligations permitted under
Section 7.02(c);

 

132

--------------------------------------------------------------------------------



 

(o)                                 Investments the payment for which consists
of Equity Interests of the Borrower, (exclusive of Disqualified Stock), or with
the proceeds received from the substantially concurrent issue of new Equity
Interests (other than Disqualified Stock), so long as no Default shall have
occurred and be continuing at the time of any action described in this clause
(o) or would result therefrom; provided, however, that such Equity Interests and
such other proceeds will not increase the amount available for Restricted
Payments or other Investments under the calculation set forth in the definition
of “Cumulative Available Amount”;

 

(p)                                 Investments to the extent such Investments
consist of prepaid expenses, negotiable instruments held for collection and
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business by the Borrower or any Subsidiary;

 

(q)                                 promissory notes and other non-cash
consideration received by the Borrower and its Subsidiaries in connection with
any Disposition permitted hereunder;

 

(r)                                    Investments consisting of Guarantees in
the ordinary course of business to support the obligations of any Subsidiary
under its worker’s compensation and general insurance agreements;

 

(s)                                   other Investments made after the Closing
Date, the amount of which at any time outstanding in reliance on this clause
(s) shall not exceed the greater of (i) $75,000,000 and (ii) 20.00% of
Consolidated EBITDA for the most recently completed Measurement Period;

 

(t)                                    Investments held to meet obligations of
the Borrower and its Subsidiaries to pay benefits under non-qualified retirement
and deferred compensation plans maintained for the benefit of employees in the
ordinary course of its business and consistent with past practice or ordinary
course industry norms; and

 

(u)                                 Investments made by Project Finance
Subsidiaries (other than in the Borrower or any Subsidiary that is not a Project
Finance Subsidiary); and

 

(v)                                 the purchase of any Permitted Bond Hedge
Transaction by the Borrower and the performance of its obligations thereunder;

 

provided that the amount of any Investment at any time outstanding shall be
computed as provided in the definition of “Investments” herein.

 

For purposes of determining compliance with this Section 7.03, in the event that
any Investment meets the criteria of more than one of the categories described
in Section 7.03(a) through (u), the Borrower will be permitted to classify such
Investment and later reclassify all or a portion of such Investment in any
manner that complies with this Section 7.03. In addition, an Investment need not
be permitted solely by reference to one provision permitting such Investment but
may be permitted in part by one such provision and in part by one or more other
provisions of this Section 7.03 permitting such Investment.

 

7.04                        Fundamental Changes. Merge, amalgamate, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of related transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary may consolidate, merge or
amalgamate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries
(other than a Project Finance Subsidiary), provided that (A) when any Loan Party
is merging,

 

133

--------------------------------------------------------------------------------



 

(i)                                     at the time of such Disposition, no
Default or Event of Default shall exist or would result from such Disposition
except if such Disposition is made pursuant to an agreement entered into at a
time when no Default or Event of Default exists,

 

(ii)                                  such Disposition is made for fair market
value (as reasonably determined by the Borrower and measured as of the date a
legally binding commitment for such Disposition was entered into),

 

(iii)                               the consideration received shall be no less
than 75% in cash, Cash Equivalents and/or Designated Non-Cash Consideration
(with no more than 25% of the aggregate consideration being in the form of
Designated Non-Cash Consideration), as such percentages are measured as of the
date a legally binding commitment for such Disposition was entered into, and

 

(iv)                              Net Cash Proceeds thereof are applied in
accordance with Section 2.05(b);

 

(r)                                    any Exempt Sale and Leaseback
Transaction; and

 

(s)                                   the unwinding of Swap Obligations
permitted hereunder or any Permitted Bond Hedge Transaction permitted hereunder;

 

provided, however, that any Disposition pursuant to this Section 7.05 (other
than pursuant to clauses (a), (d), (j), (l), (o) or (p)) shall be for no less
than the fair market value of such property at the time of such Disposition (as
reasonably determined by the Borrower). For the purposes of Subsection 7.05(p),
the following shall be deemed to be cash: (1) the assumption of Indebtedness of
the Borrower (other than Disqualified Stock of the Borrower) or any Subsidiary
and the release of the Borrower or such Subsidiary from all liability on payment
of the principal amount of such Indebtedness in connection with such
Disposition, and (2) Indebtedness of any Subsidiary that is no longer a
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each other Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Disposition.

 

7.06                        Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that:

 

(a)                                 each Subsidiary may declare and make
Restricted Payments to any Loan Party and any other Person that owns a direct
Equity Interest in such Subsidiary, either (i) ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made or (ii) on a non-pro rata basis either
(A) where required by Organization Documents or agreements existing as of the
Closing Date or (B) where the aggregate amount of all distributions to Persons
other than the Borrower or a Subsidiary that are in excess of the pro rata share
of such Restricted Payments that would otherwise be owing to such Persons does
not exceed $10,000,000 in the aggregate during the term of the Facilities, so
long as no Default shall have occurred and be continuing at the time of any
action described in this clause (a) or would result therefrom;

 

(b)                                 the Borrower and each Subsidiary may declare
and make any Restricted Payment payable solely in Equity Interests (other than
Disqualified Stock) of such Person, so long as no Default shall have occurred
and be continuing at the time of any action described in this clause (b) or
would result therefrom;

 

(c)                                  the Borrower and each Subsidiary may
declare or make any Restricted Payment in exchange for, or with the proceeds
received from the substantially concurrent issue of, new Equity

 

136

--------------------------------------------------------------------------------



 

(j)                                    the Borrower may purchase Equity
Interests of the Borrower and any warrants or other rights with respect to
Equity Interests of the Borrower from its employees, officers and directors by
net exercise, pursuant to the terms of any employee stock option, restricted
stock or incentive stock plan;

 

(k)                                 the Borrower may issue and sell its Equity
Interests (excluding Disqualified Stock) to the extent not constituting a Change
of Control;

 

(l)                                     the Borrower or any Subsidiary may
declare and make dividends or distributions on account of redemption to holders
of any class or series of Disqualified Stock of the Borrower or any Subsidiary
issued or incurred in compliance with Section 7.02 to the extent such redemption
is otherwise permitted hereunder;

 

(m)                             the Borrower may (i) purchase or pay cash in
lieu of fractional shares of its Equity Interests arising out of stock
dividends, splits, or business combinations or in connection with issuance of
Equity Interests (excluding Disqualified Stock) of the Borrower pursuant to
mergers, consolidations or other acquisitions permitted by this Agreement,
(ii) pay cash in lieu of fractional shares upon the exercise of warrants,
options or other securities convertible into or exercisable for Equity Interests
(excluding Disqualified Stock) of the Borrower, and (iii) make payments in
connection with the retention of Equity Interests (excluding Disqualified Stock)
in payment of withholding taxes in connection with equity-based compensation
plans to the extent that net share settlement arrangements are deemed to be
repurchases;

 

(n)                                 the Borrower or any Subsidiary may issue and
sell any Disqualified Stock (including any Permitted Convertible Indebtedness)
to the extent permitted under Section 7.02;

 

(o)                                 the Borrower and each Subsidiary may make
the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement (so long as, during any interim
period, any calculation or measurement hereunder is made assuming such amount
has been declared and paid); and

 

(p)                                 the Borrower or any Subsidiary may
repurchase, redeem, defease or otherwise acquire Disqualified Stock of the
Borrower or any Subsidiary with the net cash proceeds from a substantially
concurrent issuance of Disqualified Stock pursuant to Section 7.02.7.02;

 

(q)                                 the Borrower may make any payments required
by the terms of, and otherwise perform its obligations under, any Permitted
Convertible Indebtedness (including, without limitation, making payments of
principal at maturity and/or making payments of cash upon conversion thereof),
provided that the aggregate amount of cash paid in reliance on this clause
(q) shall not exceed the stated principal amount of such Permitted Convertible
Indebtedness;

 

(r)                                    the Borrower may pay the premium in
respect of, and otherwise perform its obligations under, any Permitted Bond
Hedge Transaction;

 

(s)                                   the Borrower may make any payments
required by the terms of, and otherwise perform its obligations under, any
Permitted Warrant Transaction (including, without limitation, making payments
due upon exercise and settlement or termination thereof); and

 

(t)                                    the Borrower may issue and sell any
Permitted Warrant Transaction substantially concurrently with any issuance or
sale of Permitted Convertible Indebtedness permitted hereunder.

 

138

--------------------------------------------------------------------------------



 

Commitments, Term A-2 Commitments and Performance Letter of Credit Commitments,
if applicable, to be terminated, in each case in accordance with this Agreement
as a result of such breach, and such declaration has not been rescinded) (any
such Event of Default with respect to Section 7.11, a “Financial Covenant Event
of Default”); or

 

(c)                                  Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after a Responsible
Officer of any Loan Party has actual knowledge thereof or notice thereof is
given to such Loan Party by the Administrative Agent; or

 

(d)                                 Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect (or, with respect to
representations and warranties modified by materiality standards, in any
respect) when made or deemed made; or

 

(e)                                  Cross-Default. (i) Any Loan Party or any
Significant Subsidiary thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee of more than the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
(other than by a regularly-scheduled required payment, mandatory prepayments
from proceeds of asset sales, debt incurrence, excess cash flow, equity
issuances and insurance proceeds, and mandatory payments due by reason of, and
in an amount required to, eliminate the effect of currency fluctuations or the
conversion of any convertible securities in exchange for Equity Interests (other
than Disqualified Stock)Permitted Convertible Indebtedness into cash, shares of
the Borrower’s common stock or any combination thereof in accordance with terms
of the indenture governing such Permitted Convertible Indebtedness); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Significant Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Significant Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc. Any Loan
Party or any Significant Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
monitor, rehabilitator or similar officer for it or for all or any material part
of its property; or any receiver, trustee, custodian, conservator, liquidator,
monitor, rehabilitator or similar officer is appointed without the application
or consent of such Person and the

 

143

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

KBR, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

KBR, Inc.

Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------